Citation Nr: 1413068	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-33 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUES

1.  Entitlement to payment or reimbursement for medical expenses incurred at a private facility from July 27, 2010 to July 31, 2010.

2.  Entitlement to payment or reimbursement for medical expenses incurred at a private facility from August 4, 2010 to August 5, 2010.



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) reportedly from April and June 2011 decision of a Department of Veterans Affairs (VA) Medical Center in Albany, New York.  Only the June 2011 decision is of record.

The issue of entitlement to reimbursement for medical expenses incurred at a private facility from July 27, 2010 to July 31, 2010, is REMANDED to the Albany VA Medical Center (VAMC) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran received emergency medical treatment at the Albany Medical Center from August 4 to 5, 2010.

The treatment was not previously authorized by VA.

The Veteran was not service connected for a disease or disability, and at the time of emergency treatment had entitlement to care or services under a health plan contract.

CONCLUSION OF LAW

Entitlement to payment or reimbursement for medical expenses incurred at a private facility from August 4 to 5, 2010 has not been demonstrated.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. § 17.120, 17.1000-17.1005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 is not applicable to this appeal, because undisputed facts render the Veteran ineligible for the claimed benefit.  Livesay v. Principi, 15 Vet App 165, 178 (2001); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  Malone v. Gober, 10 Vet. App. 539, 541 (1997); 38 C.F.R. § 17.54 (2013).  Authorization may be obtained up to 72 hours after hospital admission.  38 C.F.R. § 17.54(a)(1) (2013). 

The Veteran is seeking reimbursement for expenses associated with emergency medical treatment at the Albany Medical Center on August 4 and 5, 2010.  There is no contention or evidence that he received prior authorization.

There are two statutes that authorize reimbursement for unauthorized emergency medical treatment at non-VA facilities.  The provisions of 38 U.S.C.A. § 1728, require, among other things, that the treatment have been for a service connected disability or that the Veteran have a service connected disability rated permanent and total.  The Veteran does not contend that he has a service connected disability and a search of VA records does not disclose any service connected diseases or disabilities.  Accordingly, he would not be eligible for reimbursement under 38 U.S.C.A. § 1728.

The provisions of 38 U.S.C.A. § 1725, provide for reimbursement of unauthorized emergency treatment at non-VA facilities and do not require a service connected disease or disability.  The statute imposes a number of other requirements.  Pertinent to the Veteran's claim; the statute requires that he be personally liable for the emergency treatment.  To be personally liable, the Veteran must have no entitlement to care or services under a "health plan contract."  38 U.S.C.A. § 1725(b)(3).  The term "health plan contract" includes insurance.  38 U.S.C.A. § 1725(f)(2).

Records from the Albany Medical Center show that the Veteran had private insurance.  In his substantive appeal, the Veteran acknowledged that he was reimbursed for 80 percent of the cost of his admissions at Albany Medical Center.  Because the undisputed evidence shows he had entitlement to services under a "health plan contract" or insurance, he is not eligible to reimbursement under 38 U.S.C.A. § 1725.  

The Veteran argues that he should be reimbursed for the amount of medical expenses that were not paid by insurance.  The statute; however, does not permit such partial payment where there is a "health plan contract."  Hence, the Veteran's claim is denied as a matter of law.


ORDER

Entitlement to payment or reimbursement for medical expenses incurred at a private facility from August 4, 2010 to August 5, 2010; is denied.


REMAND

In the October 2011 statement of the case, it was reported that the Veteran's claim for entitlement to reimbursement for medical expenses incurred at a private facility from July 27-31 was denied in an April 2011 decision.  That decision does not appear in the record.  The Veteran indicated in his September 2011 notice of disagreement that he was aware only of the adjudication with regard to the August 4-5 treatment.

Accordingly, the case is REMANDED for the following actions:

1.  Associate the decision, or a copy of the decision, that denied entitlement to reimbursement of medical expenses incurred at a private facility from July 27-31, 2010.  

2.  IF the decision that denied entitlement to payment or reimbursement for medical expenses incurred at a private facility from July 27-31, 2010 cannot be located; treat the October 2011 Statement of the Case as the decision denying that benefit; and the December 2011 VA form 9 as the notice of disagreement; THEN issue a statement of the case with regard to entitlement to payment or reimbursement for medical expenses incurred at a private facility from July 27-31, 2010

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the case the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


